Exhibit 10.1

TRANSITION, SEPARATION AND RELEASE AGREEMENT

THIS TRANSITION, SEPARATION AND RELEASE AGREEMENT (this “Separation Agreement”)
dated as of July 12, 2018 is entered into by and between KEVIN BEAM (“Employee”)
and TECHTARGET, INC., a Delaware corporation, with an address at 275 Grove
Street, Newton, MA 02466 (“Employer” or “Company”). Employee and Employer are
hereinafter individually referred to as a “Party” and collectively as the
“Parties.”

WHEREAS, Employer and Employee entered into that certain Amended and Restated
Employment Agreement dated January 17, 2008 as amended by that certain Amendment
and Waiver to Amended and Restated Employment Agreement dated January 10, 2012
(the “Employment Agreement”); and

WHEREAS, Employer and Employee have mutually agreed to transition Employee’s
employment with Employer and terminate the Employment Agreement and Employee’s
employment with Employer, effective as of the Separation Date (as defined
below); and

WHEREAS, Employer and Employee desire to enter into this Separation Agreement to
set forth the terms of their respective rights and obligations with respect to
the termination of the Employment Agreement and Employee’s employment with
Employer.

NOW THEREFORE, In consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.

Transition; Termination of Employment Agreement; Separation of Employment.

 

 

a.

Effective as of the date of this Separation Agreement (the “Transition Date”)
until the close of business on July 24, 2018 (the “Separation Date”), Employee
shall provide the Chief Executive Officer and his designees with support as he
transitions his responsibilities from his position as President of Employer (the
“Transition Period”). During the Transition Period, Employer shall continue to
pay Employee the base salary, reimbursable business expenses and all employee
benefits provided to Employee on the Transition Date in accordance with
Employer’s standard practices. During the Transition Period, nothing in this
Separation Agreement shall reduce or eliminate any compensation or benefits that
Employee was receiving on the Transition Date. During the Transition Period,
Employee may only be terminated by Employer for Cause (as defined below). For
purposes of this Separation Agreement, “Cause” means (i) any act by Employee,
whether or not involving the Employer or any affiliate of the Employer, of fraud
or gross misconduct; (ii) the commission by the Employee of (A) a felony or (B)
any misdemeanor involving moral turpitude, deceit, dishonesty or fraud; or (iii)
gross negligence or willful misconduct of the Executive with respect to the
Employer or any affiliate of the Employer.

 

 

b.

Effective as of the close of business on the Separation Date, Employee’s
employment with Employer will automatically be terminated by mutual agreement
between Employer and Employee. Accordingly, Employee acknowledges and
understands that the Employment Agreement and his employment with Employer will
terminate at the close of business on the Separation Date and that, unless
Employer and Employee otherwise agree in writing, his last day of employment
with Employer pursuant to the Employment Agreement or otherwise will be the
Separation Date. Effective as of the Separation Date, Employee shall be deemed
to have resigned from all positions that Employee held as an officer, director,
and/or member of any committee of Employer; provided, however, Employee agrees
to take all actions that are deemed reasonably necessary by Employer to
effectuate or evidence such resignations. Employee further acknowledges that,
except as otherwise set forth in this Separation Agreement, Employee has
received all compensation and benefits to which Employee is entitled as a result
of the Employment Agreement, the termination of the Employment Agreement or
otherwise as a result of Employee’s employment with Employer and/or Employee’s
separation therefrom. Employee understands that, except as otherwise provided in
this Separation Agreement, Employee is entitled to nothing further, including
reinstatement by Employer.

 

 

--------------------------------------------------------------------------------

 

 

c.

For the period following the Separation Date and ending on December 31, 2018,
Employee agrees that, upon reasonable notice from Employer, he will make himself
available by telephone to provide assistance with respect to the transition of
his responsibilities and the transfer of knowledge generally regarding the
Employer’s operations. In connection with obtaining Employee’s assistance,
Employer will not disclose or otherwise provide to Employee any material
non-public information.

 

 

2.

Compensation and Expense Reimbursement; Transition Period.

 

 

a.

The parties agree that Employee shall continue to receive his current base
salary, reimbursable expenses and all employee benefits which he is currently
receiving through the Separation Date in accordance with Employer’s standard
practices. Employer’s obligations under this Section 2(a) are not contingent
upon Employee’s execution, delivery and non-revocation of this Separation
Agreement.

 

 

b.

Employee will receive his final pay check on the next regular pay date following
the Separation Date (the “Next Pay Date”). The final pay check will include
payment (less applicable withholdings and customary payroll deductions) for all
earned, but unpaid, salary through and including the Separation Date (i.e.,
salary earned, but not yet paid, through and including the Separation Date).
Employer will reimburse Employee for any unreimbursed business expenses properly
incurred by Employee prior to the Separation Date in accordance with Employer’s
expense reimbursement policies and/or practices. Employee will timely submit all
such requests in accordance with Employer’s expense reimbursement policies
and/or practices, and Employer will process such requests in a manner consistent
with such policies and/or practices in effect immediately prior to the
Separation Date. Employer’s obligations under this Section 2(b) are not
contingent upon Employee’s execution, delivery and non-revocation of this
Separation Agreement.

 

 

3.

Compensation upon Separation. In consideration of Employee’s execution, delivery
and non-revocation of this Separation Agreement:

 

 

a.

Employer shall pay Employee, as separation payment (the “Separation Payment”),
from the Separation Date through and including December 31, 2018 (the “Final
Payment Date”), severance equivalent to the employee’s base salary in effect on
the Transition Date. The payment of the Separation Payment will be paid to
Employee in installments in a manner and on days that correspond to the
Company’s regular paydays and payroll policies and practices. The Separation
Payment will be reduced by all applicable withholdings and deductions,
including, but not necessarily limited to, income taxes, social security, and
health insurance, and will be made by direct deposit to an account of Employee’s
choice.

 

 

b.

Employer shall continue to provide Employee and his eligible dependents with
health insurance coverage until the Final Payment Date (the “Healthcare
Coverage”); provided, however, that during the period between the Separation
Date and the Final Payment Date, the Company shall deduct an amount equal to the
percentage of health insurance premium for which all Company employees are
responsible during such period; provided, further, if Employee becomes eligible
to obtain alternate healthcare coverage from a new employer prior to the end of
the Healthcare Coverage period, then Employer’s obligation to provide continued
health care benefits shall cease. Employee understands and agrees that he is
obligated to immediately inform Employer if he becomes eligible to obtain
alternate healthcare coverage from a new employer prior to the Final Payment
Date and further understands that if Employee wishes to continue to obtain
coverage after said date, Employee must pay all costs and fees for such
additional coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

 

 

c.

The unvested equity-based awards held by Employee on the Separation Date will
provisionally accelerate and vest on the Separation Date, provided that if
Employee subsequently revokes his acceptance of this Agreement after the
Separation Date, the unvested equity-based awards will be forfeited
retroactively as of the Separation Date.  Notwithstanding the forgoing, because
Employee is a “specified employee” as defined by Section 409A of the Internal
Revenue Code, the Distribution Date for the Restricted Stock Unit Agreement
dated as of August 3, 2016 between Employer and Employee will be delayed until
the six month anniversary of the Separation Date.  Following the Separation
Date,

2

--------------------------------------------------------------------------------

 

 

Employee will no longer be obligated to comply with the Company’s blackout
restrictions regarding the purchase or sale of the Company’s stock. Employee
remains subject to all federal and state securities laws and understands that it
is a violation of law to trade in Company stock if Employee possesses material
non-public information.

 

 

d.

Notwithstanding anything contained in the Employment Agreement or in any other
agreement to the contrary, Employee expressly acknowledges and confirms that he
shall not be entitled to any bonus under any executive payment or performance
plan including, but not limited to, the 2018 Executive Incentive Bonus Plan.

 

 

4.

Binding Effect. Employer and Employee are bound by this Separation Agreement.
This Separation Agreement shall inure to the benefit of and be binding upon the
Employer and the Employee, their respective successors, executors,
administrators, and heirs.

 

 

5.

Company Property. Employee agrees that on or prior to the Separation Date,
Employee shall return, unless otherwise directed by the Employer, all of
Employer’s and its affiliates’ property in Employee’s possession, custody and/or
control, including, but not limited to, all equipment, computers, mobile phones,
pass codes, keys, swipe cards, credit cards, documents or other materials, in
whatever form or format, that Employee received, prepared, or helped prepare.
Employee shall not retain any copies, duplicates, reproductions, computer disks,
or excerpts thereof of Employer’s or its affiliates’ documents.

 

 

6.

Choice of Law; Venue; Jury Waiver. The terms of this Separation Agreement shall
be governed and construed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflicts of laws rules. The Parties agree
and consent to personal jurisdiction and service and venue in any federal or
state court within Massachusetts having subject matter jurisdiction for purposes
of any action, suit, or proceeding arising out of or related to this Separation
Agreement. EMPLOYER AND EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY
JURY IN ANY ACTION CONCERNING THIS SEPARATION AGREEMENT AND ALL MATTERS ARISING
DIRECTLY OR INDIRECTLY FROM THIS AGREEMENT, AND REPRESENT THAT THEY HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO
SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

 

7.

General Release.

 

 

a.

Employee and his heirs, executors, administrators, agents, beneficiaries,
successors in interest, and assignees hereby release, waive, and forever
discharge Employer and any past, present, or future owners, shareholders,
directors, officers, employees, attorneys, agents, insurers, partners,
predecessors and successors in interest, beneficiaries, executors,
administrators, personal representatives, heirs, successors, affiliates, and
assigns of Employer and any other persons, firms, corporations, or entities with
which Employer has been, is now, or may hereafter be affiliated (hereinafter the
“Released Parties”), from any and all existing claims, demands, grievances, or
lawsuits, whether known or unknown, that involve or arise from the employment
relationship between Employee and Employer, or the termination of that
relationship prior to the Effective Date (as defined in Section 9) of this
Separation Agreement.

 

 

b.

Without limiting in any way the foregoing general release, this release
specifically includes, but is not limited to, claims, demands, or lawsuits that
arise under any of the following laws or regulations: all claims under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended by
the Older Workers Benefit Protection Act (“ADEA”), the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A),
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq., the Massachusetts Fair Employment

3

--------------------------------------------------------------------------------

 

 

Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil Rights Act,
M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93,
§ 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and Industries Act,
M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act, M.G.L. c. 214, § 1B,
and the Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, all as
amended, or any other theory of recovery including, but not limited, to claims
for breach of contract, retaliation, wrongful discharge, and any tort or other
claim of personal injury. Employee’s release includes any and all existing
claims that in any way involve or arise from the employment relationship between
Employee and Employer that exist as of the Employee’s execution of this
Separation Agreement, even if the facts and/or legal theories supporting those
claims are unknown to Employee at this time.

 

 

c.

Employee agrees that he will not bring a lawsuit against Employer and Released
Parties asserting any of the claims released in this Separation Agreement.
Employee acknowledges and agrees that this Separation Agreement may be pled as a
complete bar to any action or suit before any court or adjudicative body with
respect to any complaint or claim arising under any federal, state, local or
other law relating to any possible claim that existed or may have existed as a
result of Employee’s employment or termination with Employer.

 

 

d.

Nothing in this Separation Agreement prevents Employee from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission or a state Fair Employment Practices Agency, except, however,
Employee acknowledges that he may not be able to recover any monetary benefits
in connection with any such claim, charge, or proceeding. This Separation
Agreement shall not preclude Employee from bringing a charge or suit to
challenge the validity or enforceability of this Separation Agreement under the
Age Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990. This Separation Agreement does not prohibit Employee
from seeking or obtaining a whistleblower award from the Securities and Exchange
Commission pursuant to Section 21F of the Securities Exchange Act of 1934, as
amended.

 

 

e.

Employee affirmatively represents that he has disclosed to Employer any and all
facts of which he is aware that relate to any purported wrongdoing related to or
pertaining in any way to Employer and the Released Parties and that he is not
aware of any facts or allegations that have not been disclosed to
Employer.  Employee also affirmatively represents that he is not aware of any
claims he is not releasing through this Separation Agreement.

 

 

f.

The waivers and releases contained herein do not waive and release: (i) any
rights Employee is precluded from waiving under any applicable law, rule or
regulation; (ii) any claim to enforce Employee’s rights under this Separation
Agreement; or (iii) any claim for indemnification arising from or related to
acts or omissions taken by Employee during his employment with the Company under
the Company’s Certificate of Incorporation, its bylaws or its directors and
officers liability insurance policies, in each case in accordance with their
respective terms and limitations.

 

 

g.

Employer hereby releases, waives and forever discharges, Employee and his heirs,
executors, administrators, agents, beneficiaries, successors in interest and
assignees of and from, any and all claims growing out of, resulting from, or
connected in any way to Employee’s employment with Employer and/or Employee’s
separation from employment with the Employer, provided that the Company’s
waivers and releases contained herein do not waive and release any claim to
enforce Employer’s rights under this Separation Agreement.

 

 

h.

As a result of and in connection with the general statements of release of
claims above, the Parties intend that each Party is releasing, waiving and
discharging any and all claims and demands, known or unknown, and all manner of
action and actions, causes of action, suits, administrative proceedings, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, torts, trespasses,
damages, judgments, executions, warranties, claims and demands whatsoever, in
law or in equity, which each Party ever had or now has or in the future may have
against the other Party, by reason of any

4

--------------------------------------------------------------------------------

 

 

matter, cause or thing whatsoever arising at any time up to the  Effective Date
of  this Separation Agreement.

 

 

8.

Age Discrimination in Employment Act; Older Workers Benefit Protection Act of
1990. Employee acknowledges and agrees that, by entering into this Separation
Agreement, Employee is waiving any and all rights or claims that Employee may
have under (“ADEA”), as amended, arising on or before the Effective Date.
Employee further expressly agrees that:

 

 

a.

Employee is knowingly and voluntarily releasing and waiving any rights or claims
of discrimination under the ADEA, but is not waiving rights or claims that may
arise after the date Employee signs this Separation Agreement;

 

 

b.

Employee has been given the opportunity and has in fact read this entire
Separation Agreement and has had all questions regarding its meaning answered to
Employee’s satisfaction;

 

 

c.

Employee was advised and hereby is advised in writing to seek independent legal
advice and/or counsel of Employee’s own choosing prior to the execution of this
Separation Agreement;

 

 

d.

Employee fully understands the contents of this Separation Agreement and
understands that it is a FULL WAIVER OF ALL CLAIMS against the Released Parties
given in return for valuable consideration, which is in addition to anything of
value to which Employee  is already entitled; and

 

 

e.

Employee enters into this Separation Agreement knowingly and voluntarily in
exchange for the promises referenced herein AND THAT NO OTHER REPRESENTATIONS
HAVE BEEN MADE TO EMPLOYEE TO INDUCE OR INFLUENCE EMPLOYEE’S EXECUTION OF THIS
SEPARATION AGREEMENT.

 

 

9.

Review Period; Right to Revoke. Employee acknowledges that he has been given at
least 21 days to consider this Separation Agreement. Employee agrees that, if
Employee signs this Separation Agreement before the end of the above 21-day
period, Employee’s signature is intended to waive Employee’s right to consider
the Separation Agreement for 21 days. If Employee fails to sign this Separation
Agreement within the 21-day review period described above, this Separation
Agreement is withdrawn. The Parties agree that Employee may revoke this
Separation Agreement at any time within seven (7) days after signing the
Separation Agreement by written notice, delivered by certified mail, to the
below address. The Parties acknowledge and agree that this Separation Agreement
is not effective or enforceable until it is returned to Employer and the 7-day
revocation period has expired (“Effective Date”). Notice of revocation must be
delivered in writing to Employer no later than the seventh day of the revocation
period to: Charles Rennick, Vice President & General Counsel, 275 Grove Street,
Newton, Massachusetts 02466.

 

 

10.

Covenant Not to Compete.

 

 

a.

Employee agrees that from the Effective Date through and including the nine (9)
month period subsequent to the Final Payment Date (the “Non-Compete Term”)
Employee: (i) will not directly or indirectly, whether as owner, partner,
shareholder, consultant, agent, employee, co-venturer or otherwise, engage,
participate, assist or invest in any competing business that publishes
technology-related content, provides purchase-intent data, or operates
technology-related events and, in any case, derives its revenue from selling
products and services similar to products and services offered by the Employer
to customers and prospects similar to Employer’s own customers and prospects;
(ii) will refrain from directly or indirectly employing, attempting to employ,
recruiting or otherwise soliciting, inducing or influencing any person to leave
employment with the Employer (other than terminations of employment of
subordinate employees undertaken in the course of the Executive’s employment
with the Employer); and (iii) will refrain from soliciting or encouraging any
customer or supplier to terminate or otherwise modify adversely its business
relationship with the Employer.  

5

--------------------------------------------------------------------------------

 

Employee understands that the restrictions set forth in this Section 10 are
intended to protect Employer’s interest in its Confidential Information (as
defined in Section 8(a) of the Employment Agreement) and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.  Employee
acknowledges and agrees that the specific companies listed in the Employer’s
most recent periodic filing are considered competitors of Employer. Employee
further acknowledges that the specific companies listed as competitors create
only a limited list of potential competitors and that other companies or
entities may be deemed to be competitors based on the nature of their products
and services and how they compete in the marketplace against Employer’s
customers and prospects.

At the Employee’s request, Employer will update the listing of specific
companies. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a competing business.

 

b.

Employee acknowledges and agrees that the services rendered to Employer are of a
unique, special and extraordinary character which would be difficult or
impossible for Employer to replace or protect, and by reason thereof, Employee
hereby agrees that in the event he violates any of the provisions of Section
10(a), Employer shall, in addition to any other rights and remedies available to
it, at law or otherwise, be entitled to an injunction or restraining order to be
issued by any court of competent jurisdiction in any state enjoining and
restraining the Employee from committing any violation of Section 10(a).
Employee acknowledges and agrees that, if (i) he breaches any of the terms of
this Separation Agreement, or (ii) there is a material restatement of the
Company’s financial statements for the first quarter or second quarter of fiscal
2018 as a result of, based upon, or in connection with Employee’s fraud or
willful misconduct, he shall forfeit all rights to receive any amounts otherwise
payable to him pursuant to Section 3 of this Separation Agreement and he shall
immediately repay to the Company the entire gross amount that was previously
paid to him thereunder (including any gains realized from the vesting of
equity-based awards) and shall forever release and discharge Employer and its
parents, subsidiaries, affiliates, successors, and assigns from the performance
of any obligations arising from this Separation Agreement, but shall not release
Employee from performance of his obligations under this Separation Agreement.

 

 

c.

The covenants in this Section 10 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that such court deems reasonable, and the
Separation Agreement shall thereby be reformed to reflect the same.

 

 

d.

All of the covenants in this Section 10 shall be construed as an agreement
independent of any other provision in this Separation Agreement, and the
existence of any claim or cause of action of Employee against Employer whether
predicated on this Separation Agreement or otherwise shall not constitute a
defense to the enforcement by Employer of such covenants.

 

 

e.

Notwithstanding any of the foregoing, if any applicable law, judicial ruling or
order shall reduce the time period during which Employee shall be prohibited
from engaging in any competitive activity described in this Section 10, the
period of time for which Employee shall be prohibited pursuant to this Section
10 shall be the maximum time permitted by law.

 

 

11.

Mutual Non-Disparagement. Employee agrees that he will not make any public media
statements with respect to the Company without the prior approval of the Company
and that he will not disparage or knowingly make false or defamatory statements
about Employer, its products, directors, officers, executives, employees,
prospects, customers, or past transactions in any manner whatsoever (including
through the use of any social networking sites, blogs, forums or any similar
medium, including in response to inquiries from other users of such medium)
whether directly or indirectly through a third party. Employer agrees to
instruct its senior corporate executives having the position of Vice President
or above and the current members of its Board of Directors not to disparage or
knowingly make false or defamatory

6

--------------------------------------------------------------------------------

 

 

statements regarding Employee. This Section shall not apply to communications
required by law, or that are otherwise privileged as a matter of law. Employee’s
non-disparagement obligations under this Section do not interfere with or
restrict his ability to communicate with any federal, state, or local agency,
including any with which a charge has been filed.

 

 

12.

Ownership of Claims/Beneficiaries. Employee represents and warrants that no
other person or entity has any interest in the claims, obligations, or damages
referred to in this Separation Agreement and that he has the sole right and
exclusive authority to execute this Separation Agreement.

 

 

13.

Standstill. Employee agrees that for a period of twelve (12) months following
the Final Payment Date, Employee shall not acquire debt or equity securities of
the Company for his own beneficial ownership or as part of a “group” (as defined
under the securities laws of the United States) representing more than (a) 1% of
the Company’s outstanding common stock or (b) 5% of the Company’s outstanding
debt securities. Additionally, Employee shall not seek or cooperate with those
seeking a change of controls at the Company.

 

 

14.

Unauthorized Disclosure. Employee shall not make any Unauthorized Disclosure.
For purposes of this Separation Agreement, “Unauthorized Disclosure” shall mean
disclosure by Employee without the consent of the Board of Directors of the
Employer to any person of any Confidential Information obtained by Employee
while in the employ of Employer (including, but not limited to, any Confidential
Information with respect to any of Employer’s customers or methods of
distribution) the disclosure of which he knows or has reason to believe will be
materially injurious to Employer; provided, however, that such term shall not
include the disclosure by Employee, without consent, of any information known
generally to the public or any information not otherwise considered confidential
by a reasonable person engaged in the same business as that conducted by
Employer.

 

 

15.

Severability.  In the event that any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provisions of this Separation Agreement, but this Separation Agreement
shall be construed as if such invalid, illegal or unenforceable provisions had
never been contained herein, unless the deletion of such provision or provisions
would result in such a material change so as to cause completion of the matters
contemplated herein to be unreasonable.

 

 

16.

Entire Agreement and Continuing Obligations. This Separation Agreement
constitutes the sole and entire agreement between the Parties regarding the
subject matter addressed herein, and supersedes any and all understandings and
agreements that may have been reached earlier on this subject matter, with the
exception of the continuing obligations outlined in this Section. There are no
understandings, representations, or agreements other than those set forth in
this Separation Agreement.  No provision of this Separation Agreement shall be
amended, waived or modified except in writing, signed by the Parties.

 

 

17.

Code Section 409A. The terms of this Separation Agreement shall be construed and
administered in a manner calculated to satisfy the short-term deferral exception
under Treas. Reg. Section 1.409A-1(b)(4); the separation pay plan exception
under Treas. Reg. Section 1.409A-1(b)(9)(iii); and/or the welfare benefit
exception under Treas. Reg. 1.409A-1(b)(9)(v) to Internal Revenue Code Section
409A and the applicable regulations and guidance promulgated thereunder
(“Section 409A”). Any reference in this Separation Agreement to a termination of
employment (or similar term) means a “separation from service” as defined in
Section 409A and the applicable guidance issued thereunder.  In the event the
Separation Agreement fails to satisfy an exception to Section 409A, it will be
construed and administered in accordance therewith to the maximum extent
permitted by law. If payment of any amount subject to Section 409A is triggered
by a separation from service that occurs while Employee is a “specified
employee” (as defined by Section 409A) with, and if such amount is scheduled to
be paid within six (6) months after such separation from service, the amount
shall accrue without interest and shall be paid the first business day after the
end of such six-month period, or, if earlier, within 15 days after the
appointment of the personal representative or executor of Employee’s estate
following his death.  All rights to payments and benefits hereunder shall be
treated as rights to receive a series of separate payments and benefits for
purposes of applying Section 409A.  If any payment subject to Section 409A is
contingent on the delivery of a release by Employee and

7

--------------------------------------------------------------------------------

 

 

could occur in either of two years, the payment will occur in the later year.
Nothing in this Separation Agreement shall be construed as a guarantee of any
particular tax treatment to Employee.  Employee shall be solely responsible for
the tax consequences with respect to all amounts payable under this Separation
Agreement, and in no event shall Employer have any responsibility or liability
if this Separation Agreement does not meet any applicable requirements of
Section 409A.

 

 

18.

Headings. All captions and section headings used in this Separation Agreement
are for convenient reference only and do not form a part of this Separation
Agreement.

 

 

19.

Counterparts. This Separation Agreement may be signed in counterparts, each of
which shall be deemed an original but all of which shall be deemed to constitute
a single instrument. The Parties agree that signatures delivered via facsimile,
electronic mail (including pdf) or other transmission method shall be deemed to
have been duly and validly delivered, are true and valid signatures for all
purposes hereunder and shall bind the parties to the same extent as that of
original signatures.

 

 

Agreed to and accepted on this 12 day of July, 2018.

 

 

 

 

EMPLOYER:

 

TechTarget, Inc.

 

 

 

By:

 

/s/ Michael Cotoia

 

 

Michael Cotoia, Chief Executive Officer

 

 

I REPRESENT THAT I HAVE CAREFULLY READ THIS SEPARATION AGREEMENT, THAT I FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF THIS SEPARATION AGREEMENT AND THAT I AM
KNOWINGLY AND VOLUNTARILY EXECUTING THIS SEPARATION AGREEMENT. IN ENTERING INTO
THIS SEPARATION AGREEMENT, I DO NOT RELY ON ANY REPRESENTATION, PROMISE OR
INDUCEMENT MADE BY THE COMPANY OR ITS REPRESENTATIVES WITH THE EXCEPTION OF THE
CONSIDERATION DESCRIBED HEREIN. I FURTHER ACKNOWLEDGE THAT I HAVE BEEN ADVISED
TO CONSULT WITH LEGAL COUNSEL REGARDING THE TERMS OF THIS SEPARATION AGREEMENT
AND HAVE CONSULTED WITH COUNSEL OR HAVE HAD SUFFICIENT OPPORTUNITY TO DO SO.

 

 

Acknowledged, agreed to, and accepted on this 12 day of July, 2018.

 

 

 

 

 

 

 

Witness:

 

 

 

EMPLOYEE:

 

 

 

/s/ Daniel Noreck

 

 

 

/s/ Kevin Beam

 

 

 

 

Kevin Beam

 

8